DECISION UPON RECONSIDERATION
PER CURIAM:
Appellate Government counsel have requested that we reconsider our previous opinion in this case, 29 M.J. 999 (A.F.C. M.R. 25 January 1990), in which we reversed the appellant’s convictions for sodomy and indecent acts upon a child. The request for reconsideration is GRANTED. Government counsel also moved for oral argument in the matter. The Government’s motion for oral argument was granted and oral argument held.
Having granted the motions and heard able advocacy from both sides, we have once again considered the merits of the case.
In our original decision, the findings of guilty and the sentence were set aside and the Charges and specifications were dismissed.
We adhere to our original decision.